Citation Nr: 0021645	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-06 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran had filed a formal claim for an 
automobile allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1956 and from April 1956 to May 1971.  The appellant 
is the widow of the veteran.

This appeal arose from a May 1998 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO), which found that the veteran had not filed a formal 
claim for an automobile and adaptive equipment.  


FINDING OF FACT

The veteran had filed a formal claim for automobile and 
adaptive equipment.


CONCLUSION OF LAW

The criteria for the filing of a formal claim for automobile 
adaptive equipment had been met.  38 U.S.C.A. §§ 5107(a), 
7722 (West 1991); 38 C.F.R. §§ 3.1(p), 3.151(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.

According to the applicable criteria, a claim or application 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(1999).  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1999).  

In the instant case, the appellant filed a VA Form 10-1394, 
Application for Adaptive Equipment-Motor Vehicle, in January 
1998, which she signed in behalf of the veteran.  The RO 
originally granted this benefit by a rating action issued in 
February 1998.  The veteran then died in April 1998.  
However, in May 1998, the RO sent a letter, addressed to the 
veteran, notifying him that his January 1998 claim was 
incomplete because he had not signed it.  The appellant then 
requested payment for motor vehicle adaptive equipment for 
accrued purposes.  The RO denied this benefit, noting that no 
formal claim had been pending at the time of the veteran's 
death in April 1998 because the veteran had not signed the 
application.

According to 38 U.S.C.A. § 7722 (West 1991), the law 
generally requires that VA provide outreach services to 
veteran's, including aid and assistance in the preparation of 
a claim.  In this case, the RO never informed the appellant 
at the time that the claim was originally filed in January 
1998 that it was deficient.  The RO failed to notify the 
appellant of relevant information to complete the claim for 
automobile adaptive equipment.  Therefore, the failure of the 
appellant to correct this defect was due to the RO's failure 
to meet its duty to aid the veteran in the preparation of his 
claim.  As a consequence, the Board finds that the veteran 
had filed a formal claim for an automobile allowance in 
January 1998.  See Smith (E.F.) v. Derwinski, 2 Vet. App. 429 
(1992).


ORDER

The veteran had filed a formal claim for an automobile 
allowance, and to this extent only, the appellant's claim is 
granted.



REMAND

A review of the record shows that the appellant filed a claim 
for the payment of an automobile allowance (for accrued 
purposes only) in June 1998.  In October 1998, the RO denied 
this claim.  In February 1999, she submitted a timely notice 
of disagreement with this denial.  However, no statement of 
the case as to this issue has been provided to the appellant.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter "the 
Court"), has held that the Board must remand the case back 
to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, this case will be REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to payment of an automobile allowance 
(for accrued purposes only).  She should 
then be given the appropriate time to 
perfect her appeal with the submission of 
a substantive appeal.  If, and only if, 
she files a substantive appeal in a 
timely manner, then that issue should be 
certified to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



